DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 02/28/2022. Claims 9, 14, 26, 38, 45, 46, 47 and 48 were amended. Claim 49 was newly added. Claims 3 and 4 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and all claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 45, the new matter is “wherein the distal end of the catheter is at a distalmost extension of the catheter shaft or of a distal tip piece of the catheter shaft.” 
This recitation appears to limit the definition of the term “distal end of the catheter” in a manner that is inconsistent with the original disclosure. Applicant’s specification discloses that a balloon element 2 is “disposed at the distal end of the catheter shaft 1” (specification at pg. 12, lines 25-26). This “distal end of the catheter shaft”, therefore, is considered to encompass anywhere that the balloon is disposed (as well as any region distal to the balloon), including at the distal fixation point of the balloon; but the “distal end of the catheter shaft” is not limited to a distalmost extension of the catheter shaft or of a distal tip piece of the catheter shaft”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26, 45 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the amended limitation “the tapered balloon section is separated from each of the approximately spherical or discoid balloon sections by a respective inflection point of a curvature of the balloon along a cross-section of the balloon along a longitudinal direction and in a non-expanded filled state has an axial length (A) that is larger than its minimum diameter” is unclear since it is not known what is meant by “a respective inflection point of a curvature of the balloon along a cross-section of the balloon along a longitudinal direction”. It is not clear how the curvature of the balloon can be “along a cross-section of the balloon’ and “along a longitudinal direction”.
Regarding claim 45, the newly added limitation “the catheter balloon comprising an intrarectal balloon segment which is adapted to be placed intrarectally and has a larger radius and a generally spherical or discoid shape, as well as a tapered transanal balloon section disposed proximally adjacent to the intrarectal balloon segment, the tapered transanal balloon section having a reduced radius” is unclear since the terms “larger radius” and “reduced radius” are relative terms. Yet the specific structure(s) that the intrarectal balloon segment and transanal balloon segment are being compared to is not clear. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19, 21, 22 and 33-43 and 45, 46, 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028, hereinafter “Gobel ‘028”, corresponding to U.S. Pub. 2011/0160657, referenced hereafter), in view of Gobel (U.S. Pub. 2007/0213661 A1, hereinafter “Gobel ‘661”).
Regarding claim 1, Gobel ‘028 discloses a device for intermittently triggering a coordinated defecation reflex in the rectum or colon of a patient, said device comprising
a catheter comprising a catheter shaft, e.g., 5 (Fig. 1) and an inflatable balloon, e.g., 28 (Fig. 3), the inflatable balloon comprising a distal terminal balloon section having a larger radius and generally spherical or discoid shape, and a tapered balloon section disposed proximally adjacent to the distal terminal balloon section, the tapered balloon section having a reduced radius, the tapered balloon section of the device is adapted to be placed transanally (see Fig. 3 showing each of the two tapered balloon tapering down to a waist 29 separating the two sections), 
and the distal terminal balloon section (i.e., an intrarectal balloon segment as per claim 45) being adapted to be placed intrarectally, wherein the balloon is fixed onto the catheter shaft only at fixation points located at the ends of the inflatable balloon (see Fig. 3 showing that the balloon is only attached at fixation points at either end of the inflatable balloon), 
wherein both ends of the inflatable balloon taper approximately to a shaft dimension of the catheter shaft supporting the balloon (see Fig. 3 showing that the balloon tapers downward to approximately a shaft dimensions at the fixation points);
wherein the distal end of the catheter is at a distalmost extension of the catheter shaft or of a distal tip piece of the catheter shaft (i.e., the distal end of the catheter is located at or near the connection element 4; see Fig. 1); and 
It is noted that Gobel ‘028 does not explicitly disclose that (i) in the pressurized state of the inflatable balloon at 30 mbar, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section is equal to a first difference, and (ii) in the pressurized state of the inflatable balloon at 100 mbar, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section is equal to a second difference, wherein the first difference is less than the second difference; and
wherein the inflatable balloon is configured such that when the inflatable balloon is in a pressurized state exceeding 30 mbar, at least a portion of the distal terminal balloon section engages and expands a side wall of the rectum or colon of the patient, whereby to trigger a coordinated defecation reflex in the rectum or colon of the patient (this limitation is considered to constitute an intended use of the balloon such that the balloon is able to engage and expand a side wall of the rectum or colon of the patient in a pressurized state exceeding 30 mbar).
However, Gobel ‘028 discloses that known stool drainage and irrigation systems comprise balloons that are typically inflated to their working size by application of 100 mbar pressure (para [0012]), which is known to trigger the defecation reflex in typical users.
Further, Gobel ‘661 discloses a transanally placed catheter which may be set to a first, low pressure range (e.g., up to 30 mbar) in order to seal the catheter in the anus of the patient (see para [0027] and Gobel ‘661’s claim 12).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 to be configured have a first shape at a first low pressure of 30 mbar, in order to initially set the pressure in the catheter balloon to a first low pressure range, in order to achieve a sufficient rectal seal, and then an expanded shape at a higher pressure of 100 mbar (which meets the claimed limitation of a pressurized state exceeding 30 mbar) in order to inflate the balloon to its working size to trigger the defecation reflex. 
It is understood that in this configuration, the difference (i.e., first difference) between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section at 30 mbar of pressure is less than the difference (i.e., second difference) between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section in the pressurized state of the balloon at 100 mbar of pressure.
Further, regarding claim 1, it is noted that Gobel’ 028 does not disclose that when in the inflated, but unpressurized state of the balloon, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the tapered balloon section is equal to a third difference, which is greater than the distance between the distal end of the catheter and the distal fixation point of the balloon to the catheter shaft.
Gobel ‘661 discloses the aforementioned balloon having an unpressurized state in which the difference (i.e., “third difference”) between the larger radius (D; Fig. 6a) of the distal terminal balloon section and the reduced radius (DT; Fig. 6a) of the tapered balloon section is greater than the distance between the distal end of the catheter shaft on the one hand and the distal fixation point 10 (Fig. 6a) of the balloon to the catheter shaft on the other hand (i.e., the “distal end” of the catheter shaft may be considered to be at the distal fixation point of the balloon, such that the difference between D and DT may be as high as 4 cm which would be larger than the distance between the distal end and the fixation point).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661, in order to prevent the distal end of the catheter shaft from extending too far into the rectal cavity.
Regarding claim 2, Gobel ‘028 suggests that in case of an increased pressure in the balloon beyond 100 mbar, the difference between the larger radius of the distal terminal balloon section and the reduced radius of the proximally adjacent, tapered balloon section will approximate a constant limiting value. Specifically, Gobel ‘028 discloses that it is known to inflate the balloon to a pressure of about 100 mbar to its working size (see above), and that the balloon is made of a low-compliance material such that the radius of the balloon approximates a constant limiting value (see Gobel ‘028 at para [0040]).
Regarding claim 5, it is noted that Gobel ‘028 does not appear to disclose that the tapered balloon section being adapted to be placed transanally is pre-formed to a diameter of 2 to 3.5 cm.
Gobel ‘661 discloses a tapered balloon section T of the balloon being adapted to be placed transanally and pre-formed to a diameter of 2 to 3.5 cm (i.e., a diameter DT of 2-4 cm; see para [0060]).
A skilled artisan would have found it obvious at the time of the invention to modify the dimensions of the device of Gobel ‘028 according to the teaching in Gobel ‘661 in order to be shaped and proportioned to fit within the transanal region.
Regarding claims 6 and 7, it is noted that the combination of Gobel ‘028 and Gobel ‘661 does not appear to disclose the amount of expansion occurring in the tapered balloon section at a pressure increase of 30 to 100 mbar. 
However, both Gobel ’028 and Gobel ‘661 teach the use of a largely non-compliant balloon that is not designed to significantly expand under increases in pressure (see Gobel ‘028 at para [0014]-[0015] and [0029]-[0030]; see Gobel ‘661 at para [0020]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 according to the claimed invention in order to maintain a preferred shape, yield superior functionality with respect to anchoring and sealing, and contribute to economical production and assembly of the drainage and/or irrigation device (see Gobel ‘028 at para [0029]).
Further, while it is noted that neither Gobel ‘028 nor Gobel ‘661 disclose the specific percentages of expansion at the claimed pressure increases, these values do not appear to solve a stated problem or be critical to the invention, and would be discoverable by mere experimentation based on the desired amount of sealing at the transanal region.
Regarding claims 8 and 9, Gobel ‘028 discloses that the balloon is made from polyurethane material (paras [0029], [0159]), and the material of the balloon has a Shore durometer of 80A to 95A (para [0159]).
Regarding claim 10, Gobel ‘028 does not appear to disclose that a wall thickness in the distal terminal balloon section 5 is adapted to be placed intrarectally is 3 to 6 times thinner than a wall thickness in the tapered balloon section adapted to be placed transanally.
Gobel ‘661 discloses that an intrarectal section 5 of the balloon has walls blown to a thickness of 5 to 45 microns while a tapered section T may have walls blown to be approximately equal to the thickness of tube ends, i.e., 20 to 80 microns (para [0053]). 
Accordingly, it is understood that the distal terminal balloon section 5 may have wall thicknesses of 3 to 6 times thinner than wall thicknesses of the tapered balloon section T. 
Accordingly, a skilled artisan would have found it obvious to provide a thicker balloon section at the transanal region than the distal terminal balloon section, in order to provide sufficient force on the anal ring to support a sealing function. 
Regarding claim 11, it is noted that Gobel ‘028 does not appear to disclose that a wall thickness in the distal terminal balloon section is adapted to be placed intrarectally is 10 to 30 microns.
Gobel ‘661 discloses that an intrarectal portion of the balloon may be made from a material having a wall thickness of 5 to 25 microns (para [0048]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to provide a desirably small amount of force exerted in the intrarectal region, while still providing the necessary deformation from to inflation. Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention.
Regarding claim 12, it is noted that Gobel ‘028 does not appear to disclose that a wall thickness in the tapered balloon section is adapted to be placed transanally is 30 to 180 microns.
Gobel ‘661 discloses that a tapered section T of the balloon placed transanally may have walls blown to be approximately equal to the thickness of tube ends, i.e., 20 to 80 microns (para [0053]), which falls within the claimed range of 30 to 180 microns.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, so that the wall thickness in the tapered balloon section (i.e., the transanal section) is thicker than in the intrarectal section, in order to exert more force in the transanal region to maintain a desirable force on the transanal region. Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention. 
Regarding claim 13, Gobel ‘028 discloses that the tapered balloon section is configured to terminate flush with the anus (see Fig. 4 of Gobel ‘028).
Regarding claim 14, Gobel ‘028 shows in Fig. 4 that the tapered balloon section projects over the anus to form a pre-anal segment which is pre-formed into a conical balloon section having a conical shape with a distal end and a proximal end, but does not disclose that a pre-formed diameter at the proximal end of the conical balloon section is 30 to 70% larger, or 40 to 60% larger than a pre-formed diameter at the distal end of the conical balloon section.
Further, Gobel ‘661 discloses the balloon in which a tapered balloon section projects over the anus to form a pre-anal segment which is pre-formed into a conical shape with a distal end and a proximal end, and has a pre-formed diameter at its proximal end of 3-6 cm (D6) while the area at the distal end approximates DT which is 2-4 cm (para [0060]). Accordingly, D6 is 30 to 70% larger than the pre-formed diameter at the distal end of the conical balloon section (approximating DT).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661, in order to adapt the balloon sections to the regions in which they are used (see Gobel ‘661 at para [0060]). Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention.
Regarding claim 15, the limitation of “the enlarged distal terminal balloon section being adapted to be placed intrarectally and the tapered balloon section being adapted to be placed transanally are manufactured separately, or from different materials and/or with different characteristics, or with different material characteristics like different durometers” is a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 16, it is noted that Gobel ‘028 does not appear to disclose that the tapered balloon section, adapted to be placed transanally, has less volume-expandable characteristics and/or less elasticity than the distal terminal balloon section adapted to be placed intrarectally.
Gobel ‘661 discloses that an intrarectal section 5 of the balloon has walls blown to a thickness of 5 to 45 microns while a tapered section T may have walls blown to be approximately equal to the thickness of tube ends, i.e., 20 to 80 microns (para [0053]). The greater wall thickness of the tapered (transanal) section is understood to result in less volume expandability.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, so that the tapered balloon segment has less volume expandable characteristics in order to exert a desirable force on the anal ring. Further, choosing from specific values within the claimed range does not appear to solve a stated problem or be critical to the invention. 
Regarding claims 17 and 18, Gobel ‘028 discloses that the distal terminal balloon section, adapted to be placed intrarectally, is made from polyurethane with a Shore hardness of 80A to 90A (see para [0159] disclosing the balloon has a shore hardness of 80A to 60D), and that the tapered balloon section being adapted to be placed transanally is made from polyurethane with a Shore hardness of 95A or of 55D to 60D (see para [0159] disclosing the balloon has a shore hardness of 80A to 60D).
Regarding claim 19, Gobel ‘028 discloses that the inflatable balloon has a waisted shape, comprising the distal terminal balloon section of larger radius and generally spherical or discoid shape, a proximal terminal balloon section of larger radius and generally spherical or discoid shape, and, disposed between them, the tapered balloon section having a reduced radius, wherein the tapered balloon section of the device being adapted to be placed transanally, such that the enlarged distal terminal balloon section is placed intrarectally and the proximally adjoining radially enlarged balloon section extracorporeally (see Fig. 4 showing the waisted shape and the two radially enlarged sections on either side).
Regarding claim 21, Gobel ‘028 does not appear to disclose that the ends of the inflatable balloon are fixed on an outer jacket surface of the catheter shaft such that, at a transanally placement of the balloon in situ, the balloon waist seals inside and against the anal canal in a radial direction on all sides.
Gobel ‘661 discloses the balloon to have ends fixed to an outer jacket surface of the catheter shaft such that at a transanally placement of the balloon in situ, the balloon waist seals inside and against the anal canal in a radial direction on all sides (see Fig. 6A showing the annular balloon of section T radially sealing against the anal canal).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to stabilize the device to the anal region.
Regarding claim 22, it is understood that in the Gobel ‘028 device, the axis of the catheter shaft can be displaced inside the anal canal by a tug or push on the tube connection through which the catheter is guided into the anal canal (i.e., the catheter can be pushed into the anal canal on numerous surfaces including the tube connection through which the catheter is guided in; it is also noted that this language is recited as an intended use of the claimed apparatus).
Regarding claim 33, Gobel ‘028 shows that the catheter shaft is provided with a waist portion in a region of the transanal placement inside the anal canal (i.e., the portion of the catheter shaft placed transanally), such that the waist portion of the shaft of the catheter is not identical to the waist of the balloon of the catheter (see Fig. 4; the catheter shaft has a waist portion which is of a different shape than the waist of the balloon).
Regarding claims 34 and 35, Gobel ‘028 discloses a non-return element 42 in the form of a thin-walled tube having a diameter of a duct, such that the distal end of the tube lies freely in the, and the tube proximal end is sealingly connected to an inner wall of the duct, thereby ensuring that the tube element opens in the presence of a flow of medium through the duct toward a tip thereof, and the tube element closes by collapsing in the presence of flow in an opposite direction (para [0178]).
Regarding claim 35, while Gobel ‘028 does not appear to disclose the wall thickness or the length of the non-return element, such values are considered to be optimized based on routine experimentation and/or the physical requirements of the patient and thus a skilled artisan would have found it obvious to use or find such values at the time of the invention. Further, these values do not appear to solve a stated problem or be critical to the invention.
Regarding claims 36 and 39, Gobel ‘028 discloses that catheter is an inflow catheter connected by a fixed tube connection 4 (Fig. 4 and para [0169]) to a container for irrigation fluid.
Regarding claim 37, it is understood that virtually any volume may be squeezed out from the container into the rectum of a patient as necessary, including small volumes of fluid from the container as a micro-enema.
Regarding claim 38, it is noted that limitation “a diameter of an irrigation canal of the device is reduced in its dimension to a volume of equal or less than 1 ml or to a volume of less than 0.5 ml, to minimize the volume loss inside this dead space volume” is interpreted to be an intended use limitation reciting reducing an irrigation canal. It is understood that the device in Gobel ‘028 is capable of performing this intended use.
Regarding claim 40, Gobel ‘028 discloses a funnel-like connector element at the proximal end of a tube connection (para [0041]) which may be used to collect and channel stool and is thus understood to allow for connection with an insertion tubing/element of ready-to-use, off-shelf enema solutions, as well as for connecting a standard irrigation container/system to the device, by a conical connector.
Regarding claim 41, Gobel ‘028 discloses a disposable catheter, characterized in that the disposable catheter is connectable via a filling conduit to a filling device (see para [0146] and Fig. 10; it is understood that any feature could be disposable). The limitations “reusable” is interpreted to be intended use. The limitation “said filling device preferably being implemented as a manually operable pump balloon with a manometer indicating the balloon filling pressure” is interpreted to be non-required based on the word “preferably” Further, the claim merely requires the catheter to be "connectable" to a reusable filling device, but does not positively recite any structure of the refilling device itself. The catheter would be capable of connection to numerous other components, including filling devices, if such devices were fitted with connectors to connect to such catheter. 
Regarding claim 42, it is noted that Gobel ‘028 does not appear to disclose a manometer indicating the balloon filling pressure, characterized in that the manometer comprises a scale on which the filling pressure ranges required for the use of the catheter are specified by suitable markings.
Gobel ‘661 discloses a pump balloon 40 (Fig. 5) interpreted to be reusable (i.e., the pump balloon can be used multiple times), and that can be configured with a pressure-indicating manometer (paras [0063], [0064]); such devices are known to have a scale to display one or more pressure ranges).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661, in order to control and measure sphincter function to assist in training the sphincter muscle to regain rectal continence (see Gobel ‘661 at para [0064]).
Regarding claim 43, Gobel ‘028 does not appear to disclose the claimed valve element.
Gobel ‘661 discloses a valve element that limits the balloon pressure and is disposed in or on a reusable filling device such as inflation line (para [0047]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 according to the teaching in Gobel ‘661 in order to stop inflation fluid from flowing into the balloon as may be necessary.
Regarding claim 45, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, including the filling pressure necessary for anchoring the catheter is approximately the same as the pressure prevailing in the rectum or abdomen, wherein the catheter balloon is configured such that an increase above an initial fill volume or filling pressure leads to a gradual, user-controllable expansion of portions of the bowel wall adjacent to the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of a rectum or colon of a patient thus triggering a coordinated defecation reflex (i.e., inflating the pressure to 100 mbar as disclosed above), by generating a reflex-triggering stimulus of an intensity which can, determined by the user, substantially exceed the intensity achievable by an irrigation with fluid media (it is noted that this limitation recites an intended use or function of the balloon to trigger the defecation reflex; a pressure applied at 100 mbar would inherently exceed the intensity achievable by an irrigation with fluid media irrigated at a lower pressure); and 
wherein the catheter balloon or the intrarectal balloon segment has a compliance reserve (i.e., the balloon or its segment is made of a low-compliance material as described above), where the catheter balloon or the intrarectal balloon segment distends elastically from the pre-formed working dimension up to a final dimension (e.g., inflated to a working size as illustrated in para [0012]), wherein further distention of the catheter balloon or the intrarectal balloon segment of the catheter balloon is not possible once the catheter balloon or intrarectal balloon segment has distended to its final dimension, in order to avoid uncontrolled dilation and trauma (it is understood that any substantially non-compliant balloon has a dimension by which no additional expansion would be allowed unless the balloon was caused to rupture).
Regarding claim 46, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, in which the filling pressure in the catheter balloon required for anchoring the catheter within the rectum or colon of the patient is approximately the same as the pressure prevailing in the rectum or abdomen, wherein an increase above initial fill volume or filling pressure leads to a gradual, user-controllable expansion of the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of the rectum or colon of the patient, thus triggering a coordinated defecation reflex (such as by a pressure increase to 100 mbar, as disclosed above), by generating a reflex-triggering stimulus of an intensity which can, determined by the user, substantially exceed the intensity achievable by an irrigation with fluid media (it is noted that this limitation recites an intended use or function of the balloon to trigger the defecation reflex; a pressure applied at 100 mbar would inherently exceed the intensity achievable by an irrigation with fluid media irrigated at a lower pressure) and wherein the catheter balloon or the intrarectal balloon segment is made of a non-volume-expandable, non-elastic material, such that no further dimensional expansion is allowed beyond a final dimension to which the catheter balloon or the intrarectal balloon segment is pre-formed in order to avoid uncontrolled dilation and trauma (it is understood that any substantially non-compliant balloon has a dimension by which no additional expansion would be allowed unless the balloon was caused to rupture).
Regarding claim 48, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, in which the filling pressure necessary for anchoring the catheter is approximately the same as the pressure prevailing in the rectum or abdomen, wherein an increase above initial fill volume or filling pressure leads to a gradual, user-controllable expansion of the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of the rectum or colon of the patient, thus triggering a coordinated defecation reflex (as by pressurizing to 100 mbar, as disclosed above), wherein the balloon or the intrarectal balloon segment has a compliance reserve, where the balloon or the intrarectal balloon segment distends elastically, and the catheter balloon is connectable via a filling conduit to a filling device which is implemented as a manually operable pump balloon with a manometer indicating a balloon filling pressure (the limitation beginning with “connectable via…” appears to recite an intended use of the catheter balloon as being capable of being connected to a filling device via a filling conduit, and does not positively recite any structure; in this case, the catheter balloon is fully capable of being connected to a variety of components including to a filling device via a filling conduit).
Further, regarding claim 48, it is noted that Gobel ‘028 and Gobel ‘661 does not appear to disclose that the transanal balloon segment of the catheter balloon expands by less than 20%, preferably by less than 15%, at a pressure increase from 30 to 100 mbar (as per claim 47), or more than 15 %, preferably by more than 20 %, at a pressure increase from 30 to 100 mbar up to a final dimension, where distention comes to a rest and no further dimensional expansion is allowed, in order to avoid uncontrolled dilation and trauma.
However, based on the teaching in Gobel ‘028 and Gobel ‘661 disclose that it is desirable for the balloon characteristics to reduce trauma on the transanal segment (see Gobel ‘028 at para [0016] and Gobel ‘661 at para [0062]), a skilled artisan would have found it obvious at the time of the invention to choose a small level of expansion of the balloon up to a maximum distention dimension in order not to put significant pressure on the rectum during inflation of the balloon that would result in traumatic effects on the rectal wall. Further, the specifically claimed value of less than 15% or more than 15% change in the segment due to a pressure increase from 30 mbar to 100 mbar does not appear to solve a stated problem or be critical to the invention. 
Regarding claim 49, Gobel ‘028 in view of Gobel ‘661 discloses the device as substantially described above with respect to claims 1, 45, 46, 47 and 48. 
It is noted that Gobel ‘028 does not disclose the limitation that 
wherein a user-adjustable decompression mechanism (37), that when being released, opens the balloon in a pressurized state permanently to an ambient surrounding, once a certain pressure inside the balloon has been reached or exceeded, or a valve element that limits a balloon pressure, is disposed in or on a filling device (27) or is integrated into a balloon filling conduit (34) of the catheter.
However, Gobel ‘661 discloses a valve element that limits a balloon pressure and is disposed in or on a filling device (see Gobel ‘661 at para [0047] disclosing a valve at an end of inflation line 4, integrated into a so-called pilot balloon that makes it possible for the patient to estimate by touch the respective inflation state or inflation pressure of the balloon when it is inside or outside the body).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 to incorporate the valve as taught in Gobel ‘661, in order to allow the patient to estimate by touch the respective inflation state or inflation pressure of the balloon when it is inside or outside the body.

Claims 20 and 23-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Hirszowicz et al (U.S. Pub. 2009/0171278 A1, hereinafter “Hirszowicz”).
Regarding claim 20, it is noted that the combination of Gobel ‘028 and Gobel ‘661 does not appear to disclose that the ends of the inflatable balloon, beginning at an inflection point of their longitudinal section, are inwardly invaginated, or inverted, and in the inverted or invaginated state are fixed on an outer jacket surface of the catheter shaft.
Hirszowicz discloses a catheter having a balloon which is fixed to an outer surface of the shaft at two points where the balloon is inwardly invaginated or inverted (see Fig. 5B).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 according to the teaching in Hirszowicz, as this type of fixation was well-known to enable the balloon to take on a rounded atraumatic shape. 
Regarding claim 23, it is noted that Gobel ‘028 does not appear to disclose that a filling of the balloon causes the two radially enlarged balloon sections to move toward each other in opposite axial directions relative to the catheter shaft, such that the two radially enlarged balloon sections can be drawn over the tapered balloon section.
Gobel ‘661 discloses several embodiments in which filling of the balloon causes two radially enlarged balloon sections move toward each other in opposite axial directions, especially they can be drawn over the middle tapered balloon section (see Figs. 4-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to stabilize the device to the anal region.
Regarding claims 24 and 25, it is noted that Gobel ‘028 does not disclose the recited characteristics of the balloon as it is filled.
Gobel ‘661 discloses that as the balloon is filled, the distal tip of the catheter shaft, in a  non-displaced resting state, retracts into a protected, injury-preventing position inside the distal terminal balloon section adapted to be placed intrarectally and in so doing comes to lie entirely proximally of a distal apex of a circle about a center point which is located on an axis of symmetry and whose tangent in an inflection point corresponds to a tangent to the non-invaginated longitudinal section of the balloon (see Fig. 6a).
Further, as per claim 26, the distal tip of the catheter shaft in its non-deflected, resting state (“UZ”; Fig. 6a) comes to lie entirely proximally of a plane which is intersected perpendicularly by the axis of symmetry and which is fully tangent distally to the intrarectal balloon section (see Fig. 6a).
Further, as per claim 26-29, Gobel ‘661 discloses that in the non-expanded filled state, the invaginated or inverted balloon ends each have an axial extent. Gobel ‘661 shows that the middle, tapered balloon section is separated from each of the generally spherical or discoid balloon sections by a respective inflection point of a curvature of the balloon in a cross-section along a longitudinal direction (as best understood, shown in Fig. 6a), and in the non-expanded filled state “UZ” (Fig. 6a) exhibits an axial length larger than a minimum diameter thereof. Further, as modified, in the non-expanded filled state, the balloon ends would each have an axial extent B1, B2 greater than a minimum diameter thereof and in the non-expanded filled state, the sum of axial extents B1, B2 of the inversions of the two balloon ends is at least equal to the length of the middle, tapered balloon section (A): B1 + B2 > A. Further, as shown in Fig. 6a, the catheter distal tip projects by a dimension (C) beyond a forward fixation line of the forward balloon end on the catheter shaft, and the inversion depth (B) is greater than, or equal to, half of balloon section length (A) plus the length (C) of a projecting tip piece: B1 = B2 > A/2 + C, or alternatively: B1 = B2 > A/2 + C/2.
Further, as per claim 30, Gobel ‘661 shows that upon axial deflection of the catheter shaft toward the bowel in response to forces that occur during use, a catheter tip can be moved less than a distance (W) beyond the distal apex of the forward balloon radius, and the distance (W) is obtained from the distance between the distal apex and an apex comprising a forward intersection point of the axis of symmetry with a circle of diameter around a center point on the axis of symmetry at the level of the attachment of the intrarectal balloon section to the catheter shaft. See Fig. 6a.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Gobel ‘028 according to the teaching in Gobel ‘661, in order to stabilize the device to the anal region.

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Nestenborg (U.S. Pat. 7,122,025 B1, hereinafter “Nestenborg”).
It is noted that Gobel shows that an envelope of the evacuated, ready-to-use catheter balloon is placed on the shaft, or clings closely thereto, in such fashion that the intrarectal and the transanal balloon sections lie in a shaft region between the fixations of the upper and lower balloon ends, and a preanal balloon portion extends in the proximal direction in a pocket-like manner, but does not appear to disclose that such portion extends over gripping depressions.
Nestenborg discloses a device for insertion into the rectum, comprising an area with gripping depressions 15 (Fig. 3) located at the proximal end thereof.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 to incorporate gripping depressions in an area of the proximal shaft, in order that the preanal balloon extends over such portions adjacent to a fixation line, in order to aid gripping the device during insertion into the anal cavity (see also Nestenborg at col. 4, lines 58-60).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Nielsen et al (U.S. Pub. 2010/0087792 A1, hereinafter “Nielsen”).
Regarding claim 44, it is noted that the combination of Gobel ‘028 and Gobel ‘661 does not appear to disclose the claimed user-adjustable decompression mechanism.
Nielsen discloses an irrigation system that has a user-adjustable decompression mechanism in the form of a vent that opens the balloon to ambient space and deflates the balloon (para [0015] and [0053]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Gobel ‘028 and Gobel ‘661 according to the teaching in Nielsen, if one desired to deflate the balloon when the irrigation procedure is ended (see Nielsen at para [0015]). It is understood that this vent could be activated at any time including when pressure increase inside the balloon is caused by peristaltic contraction of the colo-rectal bowel segment due to the released coordinated defecation reflex.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (WO/2009/144028), in view of Gobel (U.S. Pub. 2007/0213661), further in view of Miller (U.S. Pat. 3,459,175, hereinafter “Miller”).
Regarding claim 47, the combination of Gobel ‘028 and Gobel ‘661 discloses the device as substantially recited in claim 1, in which the filling pressure necessary for anchoring the catheter is approximately the same as the pressure prevailing in the rectum or abdomen, wherein an increase above initial fill volume or filling pressure leads to a gradual, user-controllable expansion of the catheter balloon such that at least a portion of the catheter balloon engages and expands a side wall of the rectum or colon of the patient, thus triggering a coordinated defecation reflex (as by pressurizing to 100 mbar, as disclosed above), wherein the balloon or the intrarectal balloon segment has a compliance reserve, where the balloon or the intrarectal balloon segment distends elastically.
It is noted that Gobel ‘028 and Gobel ‘661 does not appear to disclose that the transanal balloon segment of the catheter balloon expands by less than 20%, preferably by less than 15%, at a pressure increase from 30 to 100 mbar (as per claim 47), or more than 15 %, preferably by more than 20 %, at a pressure increase from 30 to 100 mbar up to a final dimension, where distention comes to a rest and no further dimensional expansion is allowed, in order to avoid uncontrolled dilation and trauma.
However, based on the teaching in Gobel ‘028 and Gobel ‘661 disclose that it is desirable for the balloon characteristics to reduce trauma on the transanal segment (see Gobel ‘028 at para [0016] and Gobel ‘661 at para [0062]), a skilled artisan would have found it obvious at the time of the invention to choose a small level of expansion of the balloon up to a maximum distention dimension in order not to put significant pressure on the rectum during inflation of the balloon that would result in traumatic effects on the rectal wall. Further, the specifically claimed value of less than 15% or more than 15% change in the segment due to a pressure increase from 30 mbar to 100 mbar does not appear to solve a stated problem or be critical to the invention.
Further, it is noted that Gobel ‘028 in view of Gobel ‘661 does not appear to disclose gripping depressions disposed on the catheter shaft in direct proximal adjacency to a rear balloon fixation line.
Miller discloses a balloon for insertion into an anal cavity, comprising gripping depressions 39 (Figs. 1-2) situated on a catheter shaft 15 including at an area adjacent a balloon fixation point of a balloon 28 to the catheter shaft 15 (see Figs. 1-2). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Gobel ‘028 in view of Gobel ‘661 in order to provide gripping depressions, as taught in Miller, in order to facilitate placement of the catheter in the body and retain the catheter in the anal cavity.

Response to Arguments
Applicant’s arguments filed in the Remarks on 02/28/2022 have been considered.
Regarding the arguments over Gobel ‘028 (Remarks, pgs. 29-30), Applicant argued that if a defecation reflex were triggered with the device of Gobel ‘028 in place, then the device “would be expelled out of the rectum of the patient quickly after triggering the reflex” (pg. 29). Applicant alleged that the device of Gobel ‘028 is not intended to, or designed to, trigger a defecation reflex. 
However, this argument is not found persuasive because Gobel ‘028 describes a tubular basket weave 30 on the device that would facilitate defecation when the defecation reflex is initiated while maintaining the device in place (see Gobel ‘028 at para [0111] disclosing that if there is a decrease in the tone of the anal sphincter during the defecation reflex, the tubular basket weave 30 conforms to the then-opening transanal canal, thus facilitating the expulsion of stool). Thus, Gobel ‘028 not only allows for the defecation reflex to be triggered without expelling the device from the rectum, but is specifically designed to remain in place during defecation.
Regarding the arguments over Gobel ‘661 (Remarks, pgs. 30-33), Applicant similarly argued that Gobel ‘661 does not trigger a defecation reflex (pg. 31). However, Gobel ‘661 was not relied upon for its teaching of triggering a defecation reflex, since a defecation reflex may already be triggered in the Gobel ‘028 reference. Rather, Gobel ‘661 was relied upon for its teaching of a balloon in its inflated, but unpressurized state meeting the claimed limitations.
Regarding Applicant’s arguments on pgs. 33-34 of the Remarks, Applicant argued that the claimed invention “does not encompass a device configured such that the distal end of the catheter shaft may be considered to be at the distal fixation point of the balloon” (pg. 34). 
However, the claim does not clearly set forth the bounds of the “distal end of the catheter shaft”. The claimed limitation is given its broadest reasonable interpretation consistent with the specification. Applicant’s specification discloses that a balloon element 2 is “disposed at the distal end of the catheter shaft 1” (specification at pg. 12, lines 25-26). This “distal end of the catheter shaft”, therefore, is considered to encompass anywhere that the balloon is disposed (as well as any region distal to the balloon), including at the distal fixation point of the balloon. Thus, Applicant’s argument is not persuasive.
Applicant further argued that Gobel ‘028 and Gobel ‘661 “are believed by Applicant to disclose only balloons comprising polyurethane”, and thus do not disclose balloons made of a non-volume-expandable, non-elastic material. However, the combination of Gobel ‘028 and Gobel ‘661 already disclose a non-volume expandable, non-elastic material, and Applicant has not recited, in the claims, the specific material to be used in the invention. Indeed, Applicant’s own specification mentions that polyurethane materials, when mixed with other materials, can exhibit non-volume expandable, non-elastic characteristics (see specification at pg. 23, lines 25-26).
Applicant further argued that Gobel ‘661 and Gobel ‘028 do not disclose gripping depressions or the filling conduit/filling device and manometer with a manually operated pump (Remarks, pg. 35). Applicant is directed to the above rejection for a discussion of these features.
Applicant’s arguments on pgs. 36-38 were considered but appear to amount to an allegation of patentability based on previously-argued issues having been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/20/2022